COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                          ORDER ON MOTION

 Cause number:                        01-18-00587-CV
 Style:                               Beatrice Adriana Sandoval
                                      v Daniel Martinez
                      *
 Date motion filed :                  October 23, 2018
 Type of motion:                      Motion for reconsideration and motion for extension to file brief
 Party filing motion:                 Appellant
 Document to be filed:                Appellant’s Brief

Is appeal accelerated?          No

 If motion to extend time:
          Original due date:                                October 24, 2018
           Number of previous extensions granted:                0             Current Due date:
           Date Requested:                                  December 7, 2018

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                               The Court will not grant additional motions to extend time
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We DENY appellant’s “Motion to Reconsider the Denial of Request to Abate Appeal.” We GRANT
            appellant’s motion for extension to file his brief. Appellant’s brief is due December 7, 2018. See TEX. R.
            APP. 10.5(b), 38.6(d).

Judge's signature:        _/s/ Sherry Radack_________
                           Acting individually       Acting for the Court

Panel consists of         ____________________________________________

Date: __October 30, 2018______